 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., et al.,              Case No. 1:16-cv-01243-LJO-SAB

12                 Plaintiffs,                       ORDER SETTING SETTLEMENT
                                                     CONFERENCE
13          v.

14   DR. KAREN SMITH,

15                 Defendant.

16

17          A Settlement Conference is scheduled for April 3, 2019, at 10:00 a.m. in Courtroom 8

18 before the United States Magistrate Judge Barbara A. McAuliffe.

19
     IT IS SO ORDERED.
20

21 Dated:     February 15, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                 1
